Case 1:19-cv-09929-LTS-DCF Document 13 Filed 01/2

BakerHostetler

Whe pplal prefrot
hy f Gy outer

Tht at; 7 Sh Pa dk Cpect? fe flow
Z pipt pt

Cw Baie 41q bh fee 7. ee
e
pe gp fcltt+ ar She Kee om ~e 7 wean T ta
/ utd Ae (fate edo tr heel w yf
Lis ever) S by 7 4

er Yke g pe ttef
a Se wy, Abr 4 vp fir "
dd col She potekel wv Se fi lt M40 oy
et

 

ea

| DATE FILED: ED: {/au[4020 24

 

 

     
  
 

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC #:

 

 

So Ke. pr ey? fie en

ple, 4

Bakera Hostetler LLP

45 Rockefeller Plaza
New York, NY 10111

T 212.589.4200
F 212.589.4201
www.bakerlaw.com

Amanda L. Van Hoose Garofalo
direct dial: 212.589.4610

AC ve we. agarofalo@bakerlaw.com
January 21, 2020 SO ORDERED: DATE: lef ra v4
VIAECRASLETTERMOTION = =——<CisCsss ttli4 Jiz2—

 

The Honorable Laura Taylor Swain, U.S.D.J.

RA FREEMAN

DEBR
U.S. District Court for the Southern District of New York UNITED STATES MAGISTRATE JUDG E

500 Pearl Street
New York, NY 10007

Re: Steven Matzura v. Red Lobster Hospitality LLC
Case No. 1:19-cv-09929 (LTS) (DCF)

Dear Judge Swain:

Pursuant to Your Honor’s Individual Rules of Practice, we write to respectfully request an
adjournment of the initial pretrial conference, currently scheduled for February 20, 2020, and a
stay of all discovery and discovery deadlines in this case pending on a ruling on Defendant’s

Motion to Dismiss, which was filed with this Court on January 21, 2020.

This is the first request for an adjournment of the initial pretrial conference and is sought in order
for the parties and the Court to avoid spending time and resources on a case that may, ultimately,
be dismissed, The parties have conferred, and Plaintiff's counsel consents to this request.

We thank the Court for its consideration of this request.

Respectfully submitted,

/s/ Amanda L. Van Hoose Garofalo
Amanda L. Van Hoose Garofalo

cc: All counsel of record (via email)

Atlanta Chicago Cincinnati Cleveland Columbus
Houston Los Angeles New York Orlando Philadelphia

Costa Mesa Denver

Seattle

Washington, DC

 
